CASE 0:21-cv-00662-DWF-ECW Doc. 1-1 Filed 03/08/21 Page 1 of 11




                 EXHIBIT 1
      CASE 0:21-cv-00662-DWF-ECW Doc. 1-1 Filed 03/08/21 Page 2 of 11

                Walker & Walker Law Offices, PLLC
Attorneys                     4356 Nicollet Avenue South                      Paralegals
Curtis K. Walker              Minneapolis, Minnesota 55409                    Jennifer Johnson, Lead
Andrew C. Walker                                                              1\4cara White
                                 Phone:(612) 824-4357
Ethan J. Mustonen                                                             Jennifer Nelson
                                  Fax:(612) 824-8005
Paul H. Weig                                                                  Lisa Falk
Jaccidelyn Qualle
                               www.bankruptcytruth.com                        Deborah Grant
Andrew Johnson                                                                Jessica White
Kimberly Zillig                                                               Leah Likeness




February 5, 2021

Citibank, N.A.
5800 S Corporate Place
Sioux Falls, SD 57108

Re:     Summons & Complaint
        Michael Armstrong P. Citibank, N.A.

To whom it concerns,

Please find attached and served upon you Plaintiff Michael Armstrong's Summons & Complaint
for his action against Citibank, N.A. for violating the Telephone Consumer Protection Act. If yon
have any questions, please do not hesitate to call me at (612) 824-4357.

Sincerely,

/s/Kimberly Zillig
Kimberly Zillig

Enclosures
          CASE 0:21-cv-00662-DWF-ECW Doc. 1-1 Filed 03/08/21 Page 3 of 11



     STATE OF MINNESOTA                                                      DISTRICT COURT

     COUNTY OF DAKOTA                                            FIRST JUDICIAL DISTRICT


     Michael Armstrong,

                     Plaintiff,
                                                                  SUMMONS
     V.
                                                            Court File No.
 Citibank, N.A.,

                    Defendant.

 THIS SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANT(S)

1.         YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The

           Plaintiffs Complaint against you is attached to this summons. Do not throw these

           papers away. They are official papers that affect your rights. You must respond to

           this lawsuit even though it may not yet be filed with the'Court and there may be no

           court file number on this summons:

2.         YOU MUST REPLY WITHIN .20 DAYS TO PROTECT YOUR RIGHTS.

           You must give or mail to the person who signed this summons a written response

           called an Answer within 20 days of the date on which you received this Summons.

           You must send a copy of your Answer to the person who signed this summons

           located at:

            WALKER & WALKER LAW OFFICES,PLLC
            ATTN: Kimberly Zillig
            4356 Nicollet Avenue South
            Minneapolis, MN 55409


3.         YOU MUST RESPOND TO EACH CLAIM. The Answer is your written

           response to the Plaintiffs Complaint. In your Answer you must state wilt!, her you



                                             Page 1 of 2
     CASE 0:21-cv-00662-DWF-ECW Doc. 1-1 Filed 03/08/21 Page 4 of 11



      agree or disagree with each paragraph of the Complaint. If you believe the Plaintiff

      should not be given everything asked for in the Complaint, you must say so in your

      Answer.

4.    YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN

      RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS

      SUMMONS.If you do not Answer within 20 days, you will lose this case. You

      will not get to tell your side of the story, and the Court may decide against you and

      award the Plaintiff everything asked for in the complaint. If you do not want to

      contest the claims stated in the complaint, you do not need to respond. A default.

      judgment can then be entered against you for the relief requested in the complaint.

5.    LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. Ii you do

      not have a lawyer, the Court Administrator may have information about places

      where you can get legal assistance. Even if you cannot get legal help, you must still

      provide a written Answer to protect your rights or you may lose the case.

6.    ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be

      ordered to participate in an alternative dispute resolution process under Rule 1 14 of

      the Minnesota General Rules of Practice. You must still send your written response

      to the Complaint even if you expect to use alternative means of resolving this

      dispute.

 Date: February 5, 2021                      /s/ Kimberly Zillig
                                              Andrew C. Walker #392525
                                              Kimberly Zi I ig #278129
                                              Walker & Walker Law Offices, PLLC
                                             4356 Nicollet Avenue South
                                              Minneapolis, MN 55409
                                             (612) 824-4357
                                              Attorneysfir Michael Armstrong



                                        Page 2 of 2
     CASE 0:21-cv-00662-DWF-ECW Doc. 1-1 Filed 03/08/21 Page 5 of 11



STATE OF MINNESOTA                                                      DISTRICT COURT

COUNTY OF DAKOTA                                              FIRST JUDICIAL DISTRICT


Michael Armstrong,

                Plaintiff,
                                                              COMPLAINT
V.
                                                       Court File No.
Citibank, N.A.,

                Defendant.


     1. Plaintiff Michael Armstrong ("Armstrong") pleads the following claims based on

         violations of the Telephone Consumer Protection Act(TCPA),47 U.S.C. § 227 et

        seq., by Citibank, N.A.("Citibank").

     2. Citibank harassed Armstrong by repeatedly calling his cell phone using a

        robodialer, an act strictly prohibited by the TCPA.

                         VENUE,PARTIES, AND JURY TRIAL

     3. Armstrong is a natural person residing in Dakota County.

     4. Citibank is a national association that regularly conducts business in Minnesota

        and Dakota County specifically.

     5. Venue is proper because Citibank regularly conducts business in Dakota County,

        and because the claims at issue in this case occurred in and harmed a person

        living there.

     6. Armstrong demands a jury trial to the extent available under US Const. Amend. 7.




                                        Page 1 of
CASE 0:21-cv-00662-DWF-ECW Doc. 1-1 Filed 03/08/21 Page 6 of 11




           THE TELEPHONE CONSUMER PROTECTION ACT

7. As more Americans began carrying cellular telephones in the 1990s, Ci tigress

   sought to limit the potential for constant harassment posed by telemarketers and

   "automatic telephone dialing systems"— commonly called "robodialers."

8. The TCPA was enacted to this end. Among other abusive actions, the TCPA

   prohibits anyone from calling a cell phone using a robodialer, an automated voice,

   or a pre-recorded message.

9. Despite the protections afforded by the TCPA,industry practices remain

   relatively unchanged. Robodialing continues to increase dramatically year-over-

   year, and robodialing is estimated to now comprise hWof all cell phone calls in

   the United States. See Brian Fung,"Report: Americans got 26.3 billion robocalls

   last year, up 46 percent from 2017." Wall Street Journal, January 29, 2i )1 9.

                                      FACTS

10. Citibank routinely calls Armstrong on his cell phone attempting to collect debt.

1 1. Citibank places these calls to Armstrong using a robodialer, an artificial voice, or

   both.

12. When answering these robodialed calls, Armstrong immediately heard either a

   recorded, automated voice or a long pause of dead air. This pause indicates

   Citibank's robodialer calling Armstrong, and then connecting to a live operator at

   Citibank within a few seconds of answering.

13. These factors, paired with the frequency of the calls, strongly suggest that

   Citibank was calling Armstrong's cell phone using a robodialer.




                                     Page 2 of 5
CASE 0:21-cv-00662-DWF-ECW Doc. 1-1 Filed 03/08/21 Page 7 of 11




14. Citibank did not have Armstrong's consent to use these electronic means to call

    his cell phone.

15. Armstrong also explicitly revoked any consent to be called on his cell phone by

   sending a letter to Citibank on or about September 14, 2020. See letter attached as

   EXHIBIT A.

16. Despite this explicit revocation, Citibank continued to robodial Armstrong's cell

    phone.

17. Following his revocation, Citibank placed robodialed collection calls to

    Armstrong on at least(but not limited to) 218 subsequent occasions.

18. Citibank disregarded his revocation of consent and willfully continued to contact

    Armstrong with impunity using a prohibited automatic telephone dialing system.

        COUNT I: TELEPHONE CONSUMER PROTECTION ACT

19. Armstrong incorporates all other allegations as if set forth herein in full.

20. The TCPA bans using robodialers and artificial voices to call cell phones absent

   the consumer's explicit consent:

         It shall be unlawful for any person within the United States . . . to make any
         call (other than a call made for emergency purposes or made with the prior
         express consent of the called party) using any automatic telephone dialing
         system or an artificial or prerecorded voice . . . to any telephone in Hither
         assigned to a paging service, cellular telephone service, specialized mobile
         radio service, or other radio common carrier service, or any service for
         which the called party is charged for the call . . . ." 47 U.S.C. § 227(b)(1).

21. Citibank violated 47 U.S.C. § 227(b)(1) by knowingly calling Armstrong at least

   218 times on his cell phone using an automatic dialing system and/or an artificial,

   pre-recorded voice without Armstrong's consent.

22. Citibank also ignored Armstrong's explicit revocation of consent.




                                     Page 3 of 5
   CASE 0:21-cv-00662-DWF-ECW Doc. 1-1 Filed 03/08/21 Page 8 of 11



   23. Citibank thus willfully and knowingly violated § 227(b)(1).

   24. Armstrong was stressed and harassed by the frequency of Citibank's calls to his

       cell phone, and by his inability to stop these calls, as is his right by statute.

   25. The TCPA provides the following remedy for its violation:

            "A person or entity may, if otherwise permitted by the law or rules of court
            of a State, bring in an appropriate court of that State(A)an action based on
            a violation of this subsection . .. to enjoin such violation,(B) an action to
            recover for actual monetary loss from such a violation, or to receive $500 in
            damages for each such violation, whichever is greater, or(C) both such
            actions. tithe court finds that the defendant -willfully or knowingly violated
            this subsection or the regulations prescribed under this subsection, the court
            may, in its discretion, increase the amount of the award to an amount equal
            to not more than 3 times the amount available under subparagraph (B)of
            this paragraph." 47 U.S.C. § 227(b)(3).

   26. Armstrong is entitled to actual damages in an amount to be determined at trial or

       statutory damages of$1,500 per each of Citibank's telephone calls violating the

       TCPA, whichever is greater, under 47 U.S.C. § 227(b)(3).

                                 RELIEF REQUESTED

Armstrong requests an Order for the following relief:

   1. Judgment in favor of Michael Armstrong and against Citibank, N.A. for actual

       damages, or for statutory damages of$1,500 per each telephone call violating the

       TCPA, whichever is greater. 47 U.S.C. § 227(b)(3).

   2. Interest accruing from commencement of this action at 4% for awards up to

       $50,000.00, or at 10% for awards over $50,000.00, under Minn. Stat. § 549.09.

   3. All other relief the Court deems just and equitable.




                                         Page 4 of 5
   CASE 0:21-cv-00662-DWF-ECW Doc. 1-1 Filed 03/08/21 Page 9 of 11



Date: February 5,2021                       /s/ Kimberly Zillig
                                             Andrew C. Walker #392525
                                             Kimberly Zillig #278129
                                             Walker & Walker Law Offices, PLLC
                                            4356 Nicollet Avenue South
                                             Minneapolis, MN 55409
                                            (612) 824-4357
                                             Attorneysfin- Michael Armstrong



                                   Acknowledgement

Plaintiff, by counsel, acknowledges that Minn. Stat. § 549.21 1 sanctions can bc imposed.

Date: February 5, 2021                      /s/Kimberly Zillig
                                            Kimberly Zillig #278129




                                      Page 5 of 5
               CASE 0:21-cv-00662-DWF-ECW Doc. 1-1 Filed 03/08/21
                                                     EXHIBIT    A Page 10 of 11


from: Michael Armstrong

PO Box 383

Rosemount, MN 55068



To: Citibank

701 East 60th St N

Sioux Falls, SD 57104




To Whom It Concerns,




M y name is Michael Armstrong. My phone number is 6514971578. Please don't call or text me anymore.
These calls are very stressful, and I am in a time of financial distress.

If you need to look me up further, the last 4 digits of my social are: 4230, and my birthday is:

Please do not call or text any of my references either.

Signed,                                                   Date                  Moncley,
        The attached legal documents were personally served at
                           CASE 0:21-cv-00662-DWF-ECW Doc.Process
                        Citibank N.A.. Served by:
                                                                          1-1 Server
                                                                                 FiledName:
                                                                                        03/08/21 6I Page
                                                                                                      ter 11                   of 11
        ABC Legal-Alex                                         360-5163  Number of Documents Received:   C                                .
        Action Process Serving-Richard                         360-2881 'Date & Time Served:   z,/ la/2/

        Action Professional Service                                  335-3090
        Aero Professional Document Services          .
    ,
        Allegiance Investigators- William "Pat" McManus            605 338-3078

        All Star Investigations-Brian or John                      605 610-7750
        Constables Office                                                           ******PLEASE NOTE: WE ONLY ACCEPT SERVICE FOR
        DEA                                                                         THE FOLLOWING ENTITIES******
        Denes Barabas Investigations                               605-88176742
X       Express Attorney Service- Shaley r,r Skyler                  335-8693 •
        FBI                                                                         CITIBANK, NA
        Front Range--Curtis Blasy                                    695-5718       CITIBANK
        Hatfield Process Servers- Kansas City MO
        Bruce Hansum                                                 201-1325
        Hot Civil Process Serving-Owner Ron Hot                    712-299-4402     DEPARTMENT STORES NATIONAL BANK
        Hansen Civil Process-Ashley Hansen
                                                                                                                    .
        HSPS Legal Services-Erica Daniels                          319-354-2010
        IRS
        JW Services
        Minnehaha County Sheriff's Office                            367-4331
                                                                                               RECEIVED
        Lincoln County Sheriffs Office-Scott Gaalswyk
        Preferred Process Service                                    261-0020
        Process Agent Service Co.                                    335-8840
                                                                                                     FEB 1 0 2021
        Quality Attorney Services
        Rapid Recovery
        Sioux Falls Police Dept.                                                          CITI LEGAL SERVICES INTAKE
                                                                                                                        UNIT
                                                                    Eric Huriburt
        South Dakota Professional Services                         605-368-1037
        States Attorney Office
        Mark here if you signed a waiver to attend a hearing

        US Customs

        US Govt Contractor Arthur G. Temple
        AGTEMP41@gmail.com
        PO Box 87972 SFSD 57109                                    605-553-5270
        US Marshal's Office

        US Secret Service
                                                                  Shonda
                                                                  Cell-605-310-
                                                                  1519
                                                                  Fax 605-362-
                                                                  0135
        US Office of Personnel Management Federal Investigative   Jason-605-431-
        Services                                                                      ,
                                                                  8888
        Shonda Meyer or Jason Kitties

        Cathy Reinecke                                                              Lisa Reker
        William Stager                                                              Bob Sedelmeier                                     ?(45
        Tonya Cwach                              -                                  John Owens
        Kevin Fitzgerald                                                            Theresa Muth
        Kevin Geiger
        Karla Hein
        Jo Heldenbrand
        Lee Krege
        Tanya Javers
        Halley Mcgraw
        Tami Odegaard
        Emma Carlson
        Alexis Abbott
        Sharon K. Stroud
        Francisco Besestre
        Kelly Umstott
        Teresa Willson
        Angie Eggleston
        Laura Kolker
        Angela lhnen
        Heidi Lindner
